ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Cireumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that a client hired the respondent to open an estate. The respondent opened the estate in 1994 and the court appointed him personal representative. The estate had virtually no assets except for a piece of farmland valued at $64,000. The respondent filed the inventory and appraisement almost one year after the estate was opened. The respondent did not file the final accounting until some eight years after he opened the estate. During the time the estate remained open, three of the estate's heirs died, with the respondent opening estates for two of the heirs and serving as personal representative. The heirs' estates remained open for more than four years, unable to be closed because the original estate had not been distributed.
Violations: The respondent violated Ind.Professional Conduct Rule 8.2, which requires lawyers to make reasonable efforts to expedite litigation consistent with the interests of their clients.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to the hearing officer in this matter, the Hon. Jeffrey L. Thode, and to all parties as directed by Admis.Disc.R. 23(8)(d).
All Justices concur.